      Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 1 of 42




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                            BRUNSWICK DIVISION

LUCIA FELIX RODRIGUEZ,
                                                    Civil Action File No.
          Plaintiff,                                     2:20-cv-93
v.

CITY PINESTRAW AND
HARVESTING, LLC; SEGURA’S
HARVESTING, LLC, FRANCISCO
SEGURA; and MARIA CAMELIA
SEGURA,

          Defendants.

 DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED COMPLAINT

          COME NOW City Pinestraw & Harvesting, LLC (“City Pinestraw”),

Francisco Segura, Maria Camelia Segura and Segura’s Harvesting, LLC

(“Segura’s Harvesting”) (individually referred to as a “Defendant” or collectively

as “Defendants”), and file this joint Answer to Plaintiff Lucia Felix Rodriguez’s

(“Rodriguez” or “Plaintiff”) Amended Complaint.

                          PRELIMINARY STATEMENT

     1.     Admitted.

     2.     Denied.
 Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 2 of 42




3.   Defendants answer that the Complaint speaks for itself as to the claims

     alleged. Defendants deny that they are liable to Plaintiff under any of the

     asserted claims.

4.   Defendants answer that the Complaint speaks for itself as to damages

     sought by Plaintiff. Defendants deny that they are liable to Plaintiff for

     any damages whatsoever.

                        JURISDICTION AND VENUE

5.   Defendants admit that this Court has jurisdiction over this case, including

     under the statutes set forth in sections (a)-(g), but deny that they have

     committed any violation of any law that would give rise to any claim

     asserted against them in Plaintiff’s Complaint.

6.   Defendants admit that they received notice of a charge Plaintiff filed with

     the Equal Employment Opportunity Commission, but deny that they have

     engaged in any of the conduct alleged in that charge.

7.   Defendants admit that this Court has supplemental jurisdiction over

     Plaintiff’s state law claims.

8.   Defendants admit that venue lies in this Court; however, they deny that

     they have engaged in any conduct that would give rise to any claim

     asserted against them in Plaintiff’s Complaint.

                                      2
 Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 3 of 42




                                 PARTIES

9.    Defendants admit that, to the best of their knowledge, Plaintiff is and has

      been a citizen of Mexico, and that Plaintiff entered the United States on

      an H-2A visa to work for City Pinestraw and Harvesting LLC and/or

      Segura Harvesting, LLC.

10.   Defendants answer that Exhibit A speaks for itself and Defendants have

      no independent knowledge of the validity of the Exhibit.

11.   Defendants answer that the assertions in paragraph 11 call for a legal

      conclusion, which Defendants are not qualified to make. Therefore, no

      further answer is required. To the extent any answer is required,

      paragraph 11 is denied.

12.   Defendants answer that this allegation calls for a legal conclusion, which

      they are not qualified to make. Therefore, no answer is required. To the

      extent any answer is required, paragraph 12 is denied.

13.   Denied.

14.   Denied as stated. Defendants do not personally recruit workers.

15.   Admitted.

16.   Admitted.




                                      3
 Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 4 of 42




17.   Defendants deny that the named individuals “alternated” as owners or

      organizers. Defendants admit only that, at this time, Francisco Segura is

      the Registered Agent of the Defendant City Pinestraw.

18.   Admitted.

19.   Denied as stated. Defendants admit only that Francisco Segura operates

      Defendant City Pinestraw and Harvesting, LLC.

20.   Admitted.

21.   Admitted.

22.   Admitted.

23.   Defendants deny that the named individuals “alternated” as members,

      organizers and managers of Segura’s Harvesting.

24.   Admitted.

25.   Denied as stated. Defendants admit only that Francisco Segura operates

      Defendant Segura’s Harvesting, LLC

26.   Admitted.

27.   Admitted.

28.   Defendants answer that the assertions in paragraph 28 call for a legal

      conclusion, which Defendants are not qualified to make. Therefore, no




                                      4
 Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 5 of 42




      further answer is required. To the extent any answer is required,

      paragraph 28 is denied.

29.   Defendants answer that the assertions in paragraph 29 call for a legal

      conclusion, which Defendants are not qualified to make. Therefore, no

      further answer is required. To the extent any answer is required,

      paragraph 29 is denied.

30.   Defendants answer that the assertions in paragraph 30 call for a legal

      conclusion, which Defendants are not qualified to make. Therefore, no

      further answer is required. To the extent any answer is required,

      paragraph 30 is denied.

31.   Defendants answer that the assertions in paragraph 31 call for a legal

      conclusion, which Defendants are not qualified to make. Therefore, no

      further answer is required. To the extent any answer is required,

      paragraph 31 is denied.

32.   Defendants answer that the assertions in paragraph 32 call for a legal

      conclusion, which Defendants are not qualified to make. Therefore, no

      further answer is required. To the extent any answer is required,

      paragraph 32 is denied.




                                      5
 Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 6 of 42




33.   Defendants answer that the assertions in paragraph 33 call for a legal

      conclusion, which Defendants are not qualified to make. Therefore, no

      further answer is required. To the extent any answer is required,

      paragraph 33 is denied.

34.   Defendants answer that the assertions in paragraph 34 call for a legal

      conclusion, which Defendants are not qualified to make. Therefore, no

      further answer is required. To the extent any answer is required,

      paragraph 34 is denied.

35.   Defendants answer that the assertions in paragraph 35 call for a legal

      conclusion, which Defendants are not qualified to make. Therefore, no

      further answer is required. To the extent any answer is required,

      paragraph 35 is denied.

36.   Defendants admits only that Maria Segura and Francisco Segura owned

      Segura’s Taqueria and that Maria Segura operated the same. The

      remaining allegations in paragraph 36 are denied.

37.   Defendants admit that Defendant City Pinestraw was an employer of

      Plaintiff under the FLSA. Defendants deny the remaining allegations in

      paragraph 37. Francisco and Maria Segura were not Plaintiff’s employer.




                                      6
 Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 7 of 42




38.   Defendants admit that Defendant City Pinestraw was an employer of

      Plaintiff under Title VII. Defendants deny the remaining allegations in

      paragraph 37. Francisco and Maria Sergura were not Plaintiff’s

      employer.

39.   Denied as stated.

40.   Denied as stated.

41.   Admitted.

42.   Admitted.

43.   Admitted.

44.   Denied as stated. Plaintiff was not the employee of the individual

      Defendants. Admitted as to City Pinestraw and Segura’s Harvesting

      only.

45.   Denied as stated. Plaintiff was not the employee of the individual

      Defendants. Admitted as to City Pinestraw and Segura’s Harvesting

      only.

46.   Denied as stated. Defendants further object to the use of the word

      “enterprise” as it is not placed in context or defined. The corporate

      defendants named in this paragraph admit only that they are businesses




                                      7
  Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 8 of 42




       whose annual gross volume of sales or business done is not less than

       $500,000. The allegations are denied as to Francis and Maria Segura.

STATUTORY AND REGULATORY STRUCTURE OF THE H-2A PROGRAM

 47.   Defendants answer that the assertions in paragraph 47 call for a legal

       conclusion, which Defendants are not qualified to make. Therefore, no

       further answer is required.

 48.   Defendants answer that the assertions in paragraph 48 call for a legal

       conclusion, which Defendants are not qualified to make. Therefore, no

       further answer is required. The regulations cited speak for themselves.

 49.   Defendants answer that the assertions in paragraph 49 call for a legal

       conclusion, which Defendants are not qualified to make. Therefore, no

       further answer is required. The regulations and forms cited in

       subsections (a)-(d) speak for themselves.

 50.   Defendants answer that the assertions in paragraph 50 call for a legal

       conclusion, which Defendants are not qualified to make. Therefore, no

       further answer is required. The form speaks for itself.

 51.   Defendants answer that the assertions in paragraph 51 call for a legal

       conclusion, which Defendants are not qualified to make. Therefore, no

       further answer is required. The regulations cited speak for themselves.

                                       8
 Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 9 of 42




52.   Defendants answer that the assertions in paragraph 52 call for a legal

      conclusion, which Defendants are not qualified to make. Therefore, no

      further answer is required. The documents cited speak for themselves.

53.   Admitted.

54.   Defendants are without sufficient knowledge to admit or deny the SWA’s

      internal procedures. The regulations cited speak for themselves.

55.   Defendants are without sufficient knowledge to admit or deny the SWA’s

      internal procedures and/or the legal requirements of the Job Order. The

      regulations cited speak for themselves.

56.   Defendants answer that the assertions in paragraph 56 and subsections

      (a)-(e) call for a legal conclusion, which Defendants are not qualified to

      make. Therefore, no further answer is required. The regulations cited

      speak for themselves.

                         STATEMENT OF FACTS

            The RICO Defendants’ Use of the RICO Enterprise

                              A. 2015 Job Order

57.   Denied.




                                      9
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 10 of 42




                Representations Regarding Plaintiff’s Employment

                                A. 2015 Job Order

58.   Defendants object to the use of the term “RICO Defendants” to describe

      the Defendants in the Complaint and deny that the statement of facts set

      forth in the Complaint accurately characterizes the acts or intentions of

      the Defendants. Defendants admit only that certain documents were

      submitted on behalf of Defendant City Pinestraw in connection with

      legitimately obtaining workers through the H-2A program to work in the

      United States.

59.   Admitted.

60.   Defendants answer that the Certification speaks for itself.

61.   Defendants answer that the Job Order and the Exhibit speak for

      themselves.

62.   Defendants are without sufficient knowledge to admit or deny what the

      GADOL relied on in approving the 2015 Job Order.

63.   Defendants answer that the Job Order speaks for itself.

64.   Admitted.

65.   Defendants are without sufficient knowledge to admit or deny what the

      USDOL relied on in approving the 2015 Application for Certification.

                                      10
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 11 of 42




66.   Defendants are without sufficient information to admit or deny the

      statements in paragraph 66. Alternatively, the allegations are denied.

      Francisco Segura signed and sent via email documents to a third party,

      who handled all documentation and certification of the H-2A application.

      Defendants did not send H-2A documents directly to the USDOL or

      GADOL.

67.   Denied.

68.   Defendants are without sufficient knowledge to admit or deny how or if

      Plaintiff was recruited. Defendants did not personally do the recruiting.

69.   Defendants are without sufficient knowledge to admit or deny paragraph

      69 of the Amended Complaint.

70.   Defendants are without sufficient knowledge to admit or deny what

      Plaintiff relied on when accepting any job offer.

71.   Defendants answer that the allegations in Paragraph 71 call for a legal

      conclusion, which Defendants are not qualified to make. Therefore, no

      further answer is required.

72.   Admitted.




                                     11
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 12 of 42




73.   Defendants answer that the allegations in Paragraph 71 call for a legal

      conclusion, which Defendants are not qualified to make. Therefore, no

      further answer is required.

74.   Defendants answer that the allegations in Paragraph 74 call for a legal

      conclusion, which Defendants are not qualified to make. To the extent an

      answer is required, Defendants answer that they complied at all times

      with the requirements of the Job Order, the work contract, and the law.

75.   Defendants answer that the allegations in Paragraph 75 call for a legal

      conclusion, which Defendants are not qualified to make. To the extent an

      answer is required, Defendants answer that they complied at all times

      with the requirements of the Job Order, the work contract and the law.

                              B. 2017 Job Order

76.   Defendants object to the use of the term “RICO Defendants” to describe

      the Defendants in the Complaint and deny that the statement of facts set

      forth in the Complaint accurately characterize the acts or intentions of the

      Defendants. Defendants admit only that certain documents were

      submitted on behalf of Defendant City Pinestraw in connection with

      legitimately obtaining workers through the H-2A program to work in the

      United States.

                                      12
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 13 of 42




77.   Admitted.

78.   Defendants answer that the “Employer Certification” speaks for itself.

79.   Defendants answer that the “2017 Job Order” speaks for itself.

80.   Denied.

81.   Denied.

82.   Denied.

83.   Denied.

84.   Defendants are without sufficient knowledge to admit or deny what the

      GADOL relied on when it approved the 2017 Job Order.

85.   Defendants answer that the 2017 Job Order speaks for itself.

86.   Defendants admit that the Application for Certification was signed. The

      language and terms of the application speak for themselves.

87.   Denied.

88.   Denied.

89.   Denied.

90.   Denied.

91.   Denied.




                                     13
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 14 of 42




92.   Denied. Further answering, Defendants are without sufficient knowledge

      to admit or deny what the USDOL relied on in certifying the 2017

      Application for Certification.

93.   Denied.

94.   Denied.

95.   Defendants object to the use of the words “RICO Defendants.”

      Defendants are without sufficient knowledge to admit or deny how or if

      Plaintiff was recruited. Defendants do not personally recruit.

96.   Defendants object to the use of the words “RICO Defendants.”

      Defendants are without sufficient knowledge to admit or deny how the

      2017 Job Order was communicated to Plaintiff.

97.   Defendants object to the use of the words “RICO Defendants.”

      Defendants are without sufficient knowledge to admit or deny when or

      how the 2017 Job Order was communicated to Plaintiff.

98.   Denied.

99.   Denied.

100. Denied




                                       14
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 15 of 42




101. Defendants answer that the allegations in paragraph 101 call for a legal

      conclusion, which Defendants are not qualified to make. Therefore, no

      answer is required. Therefore, no further answer is required.

102. Admitted.

103. Defendants answer that the allegations in paragraph 101 call for a legal

      conclusion, which Defendants are not qualified to make. Therefore, no

      further answer is required.

104. Defendants answer that the 2017 Job Order speaks for itself.

105. Defendants answer only that they were required to and did comply with

      the terms of the Job Order and the law.

                            C. 2018 Job Order

106. Defendants object to the use of the term “RICO Defendants” to describe

     the Defendants in the Complaint and deny that the statement of facts set

     forth in the Complaint accurately characterize the acts or intentions of the

     Defendants. Defendants admit only that certain documents were

     submitted on behalf of Defendant City Pinestraw in connection with

     legitimately obtaining workers through the H-2A program to work in the

     United States.

107. Admitted.

                                      15
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 16 of 42




108. Defendants answer that the “Employer’s Certification” speaks for itself.

109. Defendants answer that the 2018 Job Order and Exhibit D and the 2015

     Job Order speak for themselves.

110. Denied.

111. Denied.

112. Denied.

113. Denied.

114. Defendants are without sufficient knowledge to admit or deny what the

     GADOL relied on when it approved the 2018 Job Order.

115. Defendants answer that the 2018 Job Order speaks for itself.

116. Defendants admit that Defendant Segura signed Form ETA 9142A. The

     contents of that document speak for themselves.

117. Denied.

118. Denied.

119. Denied.

120. Denied.

121. Denied.




                                     16
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 17 of 42




122. Denied. Further answering, Defendants are without sufficient knowledge

     to admit or deny what the USDOL relied on in certifying the 2018

     Application for Certification.

123. Defendants object to the use of the term “RICO Defendants” to describe

     the Defendants in the Complaint and deny that the statement of facts set

     forth in the Complaint accurately characterize the acts or intentions of the

     Defendants. Defendants admit only that certain documents were

     submitted on behalf of Defendant City Pinestraw in connection with

     legitimately obtaining workers through the H-2A program to work in the

     United States.

124. Denied.

125. Defendants object to the use of the term “RICO Defendants” to describe

     the Defendants in the Complaint and deny that the statement of facts set

     forth in the Complaint accurately characterizes the acts or intentions of the

     Defendants. Defendants admit only that Plaintiff accepted a job to work

     for the Defendants. Defendants do not personally recruit.

126. Defendants do not have sufficient knowledge to admit or deny paragraph

     126 as they do not know exactly how the Job Order was communicated to

     Plaintiff.

                                      17
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 18 of 42




127. Denied.

128. Denied.

129. Denied.

130. Defendants answer that paragraph 130 calls for a legal conclusion, which

        Defendants are unqualified to make. Therefore, no answer is required.

131. Defendants do not have sufficient knowledge to admit or deny what terms

        Plaintiff was aware of when she accepted Defendants City Pinestraw’s job

        offer.

132. Defendants answer that paragraph 130 calls for a legal conclusion, which

        Defendants are unqualified to make. Therefore, no answer is required.

133. Defendants answer that the substance of the 2018 Job Order speak for

        itself.

134. Defendants answer only that they were required to and did comply with

        the terms of the Job Order and the law.

                           Pre-Employment Expenses

135. Denied.

136. Denied.

   a)        Denied.

   b)        Denied.

                                        18
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 19 of 42




   c)      Denied.

   d)      Denied.

137. Defendants deny that Plaintiff was forced to incur any costs that

        Defendant City Pinestraw was required by law or contract to pay.

138. Defendants deny that Plaintiff was forced to incur any costs that

        Defendants were required by contract or law to pay.

139. Denied.

140. Denied.

141. Denied.

                       Wages and Working Conditions

                                 A. 2015 Season

142. Defendants deny that Francisco Segura was Plaintiff’s statutory

        employer. Defendants admit that Plaintiff worked for City Pinestraw in

        2015.

143. Denied.

144. Denied.

145. Denied.

146. Defendants deny that Plaintiff’s wages needed to be supplemented, or

        that they ever fell below required minimums.

                                      19
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 20 of 42




147. Denied.

148. Denied.

149. Denied.

                                B. 2017 Season

150. Defendants admit that Plaintiff worked in the Taqueria at her own request

       during part of the 2017 season.

151. Denied.

152. Denied.

153. Denied.

154.   Denied.

155.   Denied.

156.   Denied.

157.   Denied.

158. Defendants deny that Plaintiff’s wages needed to be supplemented, or

       that they ever fell below required minimums.

159. Denied.

160. Denied.

161. Denied.

162. Denied.

                                         20
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 21 of 42




163. Denied.

                                C. 2018 Season

164. Denied. Defendants did not “order” Plaintiff or other workers to work in

      the Taqueria instead of doing agricultural work.

165. Denied.

166. Defendants admit that they owned a Taqueria in 2018. Defendants did

      not “order” Plaintiff or other workers to work in the Taqueria instead of

      doing agricultural work. Defendants admit that a few workers, including

      Plaintiff, requested to work in the Taqueria instead of doing agricultural

      work and Defendants permitted them to do so.

167. Denied. Defendants deny that they “ordered” Plaintiff or other workers

      to work in the Taqueria instead of doing agricultural work. Defendants

      admit that a few workers, including Plaintiff, requested to work in the

      Taqueria instead of doing agricultural work and Defendants permitted

      them to do so.

168. Denied. Defendants admit that a few workers, including Plaintiff,

      requested to work in the Taqueria instead of doing agricultural work and

      Defendants permitted them to do so.

169. Denied.

                                      21
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 22 of 42




170. Denied.

171. Denied.

172. Denied.

173. Denied.

174. Denied.

175. Denied.

176. Defendants deny that Plaintiff’s wages needed to be supplemented or that

      they fell below required minimums.

177. Denied.

178. Denied.

179. Denied.

180. Denied.

181. Denied.

                       Human Trafficking Scheme

182. Denied.

183. Denied. Plaintiff represented to Defendants that she owned a coffee

      plantation and was a successful business person in Mexico. Further

      answering, Defendants do not personally recruit.

184. Denied.

                                    22
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 23 of 42




185. Defendants are without sufficient knowledge to admit whether plaintiff

       has ever taken out any loans. Defendants deny the remaining allegations

       in paragraph 185.

186. Defendants are without sufficient knowledge to admit whether plaintiff

       has ever taken out any loans.

187. Defendants object to Plaintiff’s characterization of the two-bedroom

       house in which Plaintiff resided as “small.” Defendants admit that

       Plaintiff lived on this property, which was not in any way substandard.

188. Admitted.

189. Defendants admit that the home in which Plaintiff lived did not have

       central heating and air, which is common for older homes in Baxley,

       Georgia and is in fact also true of Defendants’ office. The home does

       have a screened in porch which provides significant air flow. Defendants

       deny the remaining allegations of paragraph 189.

190.   Denied.

191.   Denied.

192.   Denied.

193.   Denied.

194.   Denied.

                                       23
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 24 of 42




195.   Admitted.

196.   Denied.

197.   Denied.

198.   Denied.

199.   Denied.

200.   Denied.

201. Defendant is without sufficient knowledge to admit or deny whether

       Plaintiff specifically made a complaint to the USDOL in 2018.

202.   Denied.

203.   Denied.

204.   Denied.

205.   Denied.

206.   Denied.

                        Employment Discrimination

207.   Denied.

208.   Denied.

209.   Admitted.

210.   Denied.

211.   Denied.

                                     24
  Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 25 of 42




 212.   Denied.

 213. Defendants admit only that Plaintiff filed a charge of discrimination with

        the EEOC after she had left the employment of Defendants, and after she

        had covertly failed to return to Mexico.

 214. Defendants answer that the EEOC documents speak for themselves.

 215. Defendants answer that the EEOC documents speak for themselves.

Filing False Informational Returns with the U.S. Internal Revenue Services [sic]

 216. Denied.

 217. Denied.

 218. Denied.

 219. Denied.

 220. Denied.

 221. Admitted.

 222. Denied.

 223. Denied.

                                 Alter-Ego Claims

 224. Denied.

 225. Denied.

 226. Denied.

                                       25
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 26 of 42




227. Denied.

   COUNT I: FAIR LABOR STANDARDS ACT – MINIMUM WAGE

               (Against All Defendants; 2017 and 2018 Seasons)

228. The Complaint speaks for itself.

229. The Complaint speaks for itself. Defendants deny any liability under the

       FLSA.

230. Denied.

231. Denied.

232.   Denied.

233.   Denied.

234.   Denied.

235.   Denied.

       COUNT II: FAIR LABOR STANDARDS ACT – OVERTIME

                 (Against all Defendants; 2017 and 2018 only)

236. The Complaint speaks for itself.

237. The Complaint speaks for itself. Defendants deny any liability under the

       FLSA.

238.   Denied.

239.   Denied.

                                      26
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 27 of 42




240.    Denied.

241.    Denied.

242.    Denied.

       COUNT III: BREACH OF CONTRACT – WAGE PROVISIONS

                     (All Defendants: 2015, 2017 and 2018)

243. The Complaint speaks for itself.

244. The Complaint speaks for itself. Defendants deny any liability to Plaintiff

       whatsoever.

245. Admitted.

246. Admitted.

247. The Job Orders speak for themselves. Defendants deny that they failed

       to comply with requirements of the Job Orders or the law in any way.

248. Denied.

249. Denied.

250. Denied.

251. Denied.

252. Denied.

253. Denied.

254. Denied.

                                      27
 Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 28 of 42




255. Denied.

256. Denied.

COUNT IV: TRAFFIKING VICTIMS PROTECTION REAUTHORIZATION
            ACT OF 2003 (TVPRA) – FORCED LABOR

                    (RICO Defendants; 2017 and 2018)

257. The Complaint speaks for itself.

258. The Complaint speaks for itself. Defendants deny any liability under the

      TVPRA whatsoever.

259. The Complaint speak for itself. Defendants deny any liability under the

      TVPRA whatsoever.

260. Denied.

261. Denied.

262. Denied.

263. Denied.

264. Denied.

265. Denied.

           COUNT IV: TRAFFIKING VICTIMS PROTECTION
        REAUTHORIZATION ACT OF 2003 (TVPRA) – UNLAWFUL
            CONDUCT WITH RESPECT TO DOCUMENTS

                       (RICO Defendants; 2017 and 2018)

266. The Complaint speaks for itself.
                                    28
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 29 of 42




267. The Complaint speaks for itself. Defendants deny any liability under the

       TVPRA whatsoever.

268. The Complaint speaks for itself. Defendants deny any liability under the

       TVPRA whatsoever.

269.   Denied.

270.   Denied.

271.   Denied.

272.   Denied.

273.   Denied.

 COUNT VI: FEDERAL RACKETEER INFLUENCED AND CORRUPT
                  ORGANIZATIONS ACT

                     (RICO Defendants; 2017 and 2018)

274. The Complaint speaks for itself.

275. The Complaint speaks for itself. Defendants deny any liability under

       RICO or any other statute or theory of liability.

276. The Complaint speaks for itself. Defendants deny any liability under

       RICO or any other statute or theory of liability.

277. Defendants answer that paragraph 277 requires a legal conclusion, which

       they are not qualified to make. Therefore, no answer is required.


                                       29
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 30 of 42




278. Defendants answer that paragraph 278 requires a legal conclusion, which

      they are not qualified to make. Therefore, no answer is required.

279. Defendants answer that paragraph 279 requires a legal conclusion, which

      they are not qualified to make. Therefore, no answer is required.

280. Defendants answer that paragraph 280 requires a legal conclusion, which

      they are not qualified to make. Therefore, no answer is required.

281. Denied.

282. Denied.

283. Denied as stated. Defendants object to their characterization as “RICO

      Enterprises.” To the extent an answer is required, Defendant City

      Pinestraw does engage in interstate commerce. The remaining allegations

      of paragraph 283 are denied.

284. Denied.

285. Denied.

286. Denied, including subsections (a)-(e).

                              Predicate Acts

            Mail and Wire Fraud: 18 U.S.C. §§ 1341 and 1343

287. Denied.

288. Denied.

                                     30
 Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 31 of 42




 289. Denied.

           Fraud in Foreign Labor Contracting: 18 U.S.C. § 1351

 290. Denied.

 291. Denied.

                      Forced Labor: 18 U.S.C. § 1589

 292. Denied, including subsections (a)-(c)

 293. Denied.

Unlawful Conduct with Respect to Documents in Furtherance of Forced Labor:
                            18 U.S.C. § 1592

 294. Denied.

 295. Denied.

                Pattern of Related Racketeering Activities

 296. Denied.

 297. Denied.

 298. Denied.

 299. Denied.

 300. Denied.

 301. Denied.

 302. Denied.

 303. Denied.
                                     31
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 32 of 42




304. Denied.

                            Injury and Remedies

305. Denied.

306. Denied, including subsections (a)-(c)

COUNT VII – GEORGIA RACKETEER INFLUENCED AND CORRUPT
                  ORGANIZATIONS ACT

                    (RICO Defendants: 2017 and 2018)

307. The Complaint speaks for itself.

308. The Complaint speaks for itself. Defendants deny that they are liable to

      Plaintiff under RICO or any other legal theory.

309. The Complaint speaks for itself. Defendants deny that they are liable to

      Plaintiff under RICO or any other legal theory.

310. Defendants answer that this paragraph calls for a legal conclusion, which

      Defendants are not qualified to make. Therefore, no answer is required.

311. Denied. Defendants further answer that this paragraph calls for a legal

      conclusion, which Defendants are not qualified to make. Therefore, no

      answer is required.

312. Defendants answer that this paragraph calls for a legal conclusion, which

      Defendants are not qualified to make. Therefore, no answer is required.

      Defendants admit only that Segura Harvesting is a legal entity.
                                     32
 Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 33 of 42




313. Defendants answer that this paragraph calls for a legal conclusion, which

      Defendants are not qualified to make. Therefore, no answer is required.

      Defendants admit only that City Pinestraw is a legal entity.

314. Denied.

315. Denied.

316. Denied.

317. Denied.

318. Denied.

319. Denied.

320. Denied.

321. Denied.

322. Denied, including subsections (a)-(c).

                               Predicate Acts

False Statements Against Public Officers or Employees: O.C.G.A. § 16-10-20

323. Denied.

324. Denied.

   Perjury and Related Offenses (False Swearing): O.C.G.A. § 16-10-71

325. Denied.

326. Denied.

                                     33
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 34 of 42




          Conduct Defined as “Racketeering” in the Federal RICO

327. Denied.

328. The Complaint speaks for itself.

                     Pattern of Racketeering Activity

329. Denied.

330. Denied.

331. Denied.

332. Denied.

333. Denied.

334. Denied.

335. Denied.

336. Denied.

337. Denied.

                           Injury and Remedies

338. Denied.

339. Denied, including subsections (a)-(d)

340. Defendants deny that Plaintiff is entitled to any relief whatsoever, or that

      the entry of any judgment or relief sought in paragraph 340 (a)-(d) is

      permissible or appropriate.

                                      34
  Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 35 of 42




 COUNT VII – SEX DISCRIMINATION IN VIOLATION OF TITLE VII

                           (All Defendants; 2018)

 341. The Complaint speaks for itself.

 342. The Complaint speaks for itself. Defendants deny that they are liable to

       Plaintiff under any legal theory.

 343. Denied.

 344. Denied.

 345. Denied.

 346. Denied.

 347. Denied.

COUNT VIII – VIOLATION OF 26 U.S.C. § 7434 (Filing False Information
                          Returns)

                (Defendant City Pinestraw; 2017 and 2018)

 348. The Complaint speaks for itself.

 349. The Complaint speaks for itself. Defendants deny they are liable to

       Plaintiff under any legal theory.

 350. Denied.

 351. Denied.




                                       35
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 36 of 42




352. Defendants answer that this paragraph does not require an answer.

      Further, Defendants deny that Plaintiff is compelled in any way to

      provide a copy of this Complaint to the Internal Revenue Service.

             COUNT IX – ALTER EGO (Declaratory Judgment)

353. The Complaint speaks for itself.

354. Denied.

355. Denied.

356. Denied.

357. Denied.

                            PRAYER FOR RELIEF

358. DEFENDANTS DENY that Plaintiff is entitled to any relief requested in

      her Prayer for Relief, including subsections (a)-(m). In addition,

      Defendants assert the following Affirmative Defenses:




                                     36
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 37 of 42




                       AFFIRMATIVE DEFENSES

1.    Plaintiff’s Amended Complaint fails to state a claim on which relief may

      be grated.

2.    Plaintiff has no standing to bring this action.

3.    Intervening acts between the alleged conduct and the injury, which were

      not taken by Defendants, caused Plaintiff’s injuries.

4.    Plaintiff has failed to plead elements of the claims with particularity.

5.    Plaintiff has not shown conduct or participation in conduct of an

      enterprise.

6.    Plaintiff has not shown a pattern of racketeering activity.

7.    Plaintiff’s claims are barred by the statute of limitations.

8.    Plaintiff failed to mitigate her damages.

9.    Plaintiff knowingly consented to and participated in the conduct about

      which she now complaints.

10.   Plaintiff has unclean hands.

11.   Plaintiff is estopped from complaining about conduct which she

      consented to and participated in.

12.   Plaintiff’s claims are barred, in whole or in part, because, to the extent a

      violation of law occurred (an allegation that Defendants expressly deny),

                                       37
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 38 of 42




      such violation was not willful, knowing, or in reckless disregard of the

      law.

13.   Plaintiff’s claims are barred, in whole or in part, because, to the extent a

      violation of law occurred (an allegation that Defendants expressly deny),

      any and all acts or omissions giving rise to liability for such violation

      were in good faith and Defendants had reasonable grounds for believing

      that its actions or omissions were not a violation of the law.

14.   In calculating liability (if any), Defendants are entitled to exclusion of all

      elements of Plaintiff’s compensation that are excludable from an

      employee’s regular rate, including but not limited to those elements that

      fall within Section 7(e) of the FLSA, 29 U.S.C. §207(e), and for all time

      spent on preliminary or postliminary activities excludable from hours

      worked under 29 U.S.C. §254.

15.   In calculating liability (if any), Defendants are entitled to an offset to the

      extent further investigation and discovery reveal wrongful conduct and

      resulting monies owed to Defendants.

16.   Plaintiff’s claims are barred, in whole or in part, because Plaintiff has

      failed to exhaust her administrative remedies with the Equal Employment

      Opportunity Commission.

                                       38
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 39 of 42




17.   Plaintiff’s claims and/or relief sought are barred, in whole or in part,

      because all of Defendants’ decisions regarding Plaintiff’s employment

      were for legitimate, non-discriminatory reasons.

18.   Plaintiff’s claims and/or relief sought are barred, in whole or in part,

      because none of Defendants’ actions were malicious, egregious, in bad

      faith, or in willful or reckless indifference to any legal rights of Plaintiff.

19.   Plaintiff’s claims and/or relief sought are barred, in whole or in part,

      because Plaintiff has made false accusations to obtain a T-visa or other

      immigration status permitting her to remain in the United States.

20.   Plaintiff’s claims are barred, in whole or in part, under the de minimis

      doctrine and to the extent damages (if any) are too speculative to be

      permitted.

21.   The Amended Complaint fails to state a claim against Defendants upon

      which attorney’s fees or costs can be awarded.

22.   Defendants reserve the right to plead any affirmative and additional

      defenses that may become known during discovery.




                                       39
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 40 of 42




  THIS 18th day of December, 2020.


                                      HALL, GILLIGAN, ROBERTS &
                                      SHANLEVER LLP

                                      /s/ Kristen W. Goodman
                                      Kristen W. Goodman
                                      Georgia Bar No. 300881
                                      kgoodman@hgrslaw.com
                                      Elizabeth M. Newton
                                      Georgia Bar No. 975191
                                      enewton@hgrslaw.com
                                      100 Commercial Court
                                      Suite D
                                      Savannah, GA 31406
                                      (912) 777-6636

                                      Counsel for Defendants




                                 40
      Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 41 of 42




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                           BRUNSWICK DIVISION

 LUCIA FELIX RODRIGUEZ,
                                                            Civil Action File No.
        Plaintiff,                                               2:20-cv-93
 v.

 CITY PINESTRAW AND
 HARVESTING, LLC; SEGURA’S
 HARVESTING, LLC, FRANCISCO
 SEGURA; and MARIA CAMELIA
 SEGURA,

        Defendants.


                               CERTIFICATE OF SERVICE

Undersigned counsel certifies that on the 17th day of December, 2020, she arranged for service of
the foregoing pleading via the court’s cm/ecf system and through the United States mail to the
following counsel of record:

Solimar Mercado-Spencer
Lisa J. Krisher
Georgia Legal Services Program
104 Marietta Street, NW Suite 250
Atlanta, Georgia 30303

Daniel Werner
Radford & Keebaugh, LLC
315 W. Ponce de Leon Ave., Suite 1080
Decatur, Georgia 30030

                                                    /s/ Kristen W. Goodman
                                                    Kristen W. Goodman
                                                    Georgia Bar Number 300881
                                                    Attorney for Defendants



                                               41
Case 2:20-cv-00093-LGW-BWC Document 10 Filed 12/17/20 Page 42 of 42




                                42
